DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,917,927 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method implemented by a user equipment (UE) in a cellular communication network to support incremental deployment of identifier locator network protocol (ILNP) breakout in the cellular communication network, the method comprising: receiving an advertisement for a first access point name (APN) and a second APN from a source evolved universal terrestrial radio access network (E-UTRAN) node B (eNodeB), wherein the first APN is associated with a user plane packet gateway (P-GWu) that is implemented at the source eNodeB, and wherein the second APN is associated with a packet gateway (P-GW) in a core of the cellular communication network; establishing a first PDN 

Regarding independent claim 1, the closest prior art Xu (US 2016/0183127, provided in the IDS) discloses a UE establishing connections with a MeNB and SeNB, where the MeNB is connected to a SGW and PGW of the core network, and the SeNB is associated with a local gateway LGW (Xu, Figs. 1, 3a-3b, 6-7, [0055]-[0057]). Xu further discloses that a session is created between the UE and the PeNB and another session is created between the UE and the SeNB with local breakout (Xu, Figs. 1, 3a-3b, 6-7, [0055]-[0057], [0078]-[0114]).

Regarding independent claim 1, the closest prior art Enomoto (US 2017/0325055, provided in the IDS) discloses a UE transmitting user data via paths using a LGW or SGW of the core network (Enomoto, Figs. 7-8, [0204], [0433]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method implemented by a user equipment (UE) in a cellular communication network to support incremental deployment of identifier locator network protocol (ILNP) breakout in the cellular communication network, the method comprising: 
receiving an advertisement for a first access point name (APN) and a second APN from a source evolved universal terrestrial radio access network (E-UTRAN) node B (eNodeB), wherein the first APN is associated with a user plane packet gateway (P-GWu) that is implemented at the source eNodeB, and wherein the second APN is associated with a packet gateway (P-GW) in a core of the cellular communication network; 
establishing a first PDN session associated with the first APN; 
establishing a second PDN session associated with the second APN; 
sending traffic destined for a first Correspondent Node (CN) that is determined to be ILNP capable via the first PDN session; and 
sending traffic destined for a second CN that is determined not to be ILNP capable via the second PDN session” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 9 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473